Digitally signed by
                                                                              Reporter of
                                                                              Decisions
                                                                              Reason: I attest to
                           Illinois Official Reports                          the accuracy and
                                                                              integrity of this
                                                                              document
                                  Appellate Court                             Date: 2019.02.06
                                                                              10:37:54 -06'00'



             Covello v. Village of Schaumburg Firefighters’ Pension Fund,
                                2018 IL App (1st) 172350



Appellate Court       STEVEN COVELLO, Plaintiff-Appellant, v. THE VILLAGE OF
Caption               SCHAUMBURG FIREFIGHTERS’ PENSION FUND, THE
                      BOARD OF TRUSTEES OF THE VILLAGE OF SCHAUMBURG
                      FIREFIGHTERS’ PENSION FUND, and THE VILLAGE OF
                      SCHAUMBURG, Defendants-Appellees.



District & No.        First District, Second Division
                      Docket No. 1-17-2350



Filed                 September 25, 2018



Decision Under        Appeal from the Circuit Court of Cook County, No. 2016-CH-06945;
Review                the Hon. Anna Helen Demacopoulos, Judge, presiding.



Judgment              Affirmed.


Counsel on            Thomas Duda, of Palatine, for appellant.
Appeal
                      Collins & Radja, of Naperville (Thomas S. Radja Jr., of counsel), for
                      appellee Village of Schaumburg Firefighters’ Pension Fund and Board
                      of Trustees of the Village of Schaumburg Firefighters’ Pension Fund.

                      Clark Baird Smith, LLP, of Rosemont (Yvette A. Heintzelman and
                      Roxana M. Underwood, of counsel), for other appellee.
     Panel                    PRESIDING JUSTICE MASON delivered the judgment of the court,
                              with opinion.
                              Justices Pucinski and Walker concurred in the judgment and opinion.


                                               OPINION

¶1         In this administrative review action, plaintiff-appellant, Steven Covello, seeks review of a
       final decision denying line-of-duty disability pension benefits entered by defendants-
       appellees, the Village of Schaumburg Firefighters’ Pension Fund and the Board of Trustees of
       the Village of Schaumburg Firefighters’ Pension Fund (collectively referred to as Pension
       Board). Covello applied for line-of-duty or, in the alternative, nonduty disability pension
       benefits claiming that he could no longer work as a firefighter for defendant-appellee, the
       Village of Schaumburg (Village), because he suffered from post-traumatic stress disorder
       (PTSD) triggered by a specific duty-related incident. The Pension Board found Covello
       permanently disabled and entitled to a nonduty disability pension based on his preexisting
       physical and psychological conditions, which included anxiety and depression. But because
       Covello failed to establish a causal connection between his disability and an act of duty, the
       Pension Board denied line-of-duty disability pension benefits. Covello sought review of the
       Pension Board’s decision with the circuit court, and the circuit court affirmed.
¶2         Here, Covello claims the Pension Board applied the wrong standard in weighing the
       evidence because the standard is not whether an act of duty was the sole or primary cause of his
       disability but whether an act of duty was a contributing cause of his disability. Covello also
       claims that the Pension Board failed to rule on his motion requesting to modify the effective
       date of his disability pension before issuing its final written decision.
¶3         Finding no error, we affirm the Pension Board’s award of nonduty disability benefits with
       an effective date of December 5, 2014.

¶4                                             BACKGROUND
¶5          On February 3, 1995, the Village hired Covello as a firefighter/paramedic in the Village’s
       fire department. When Covello was hired, he passed a physical and psychological exam
       required by the Village. Before beginning his career as a firefighter with the Village, Covello
       had never received psychological or psychiatric treatment for any condition.
¶6          Beginning in October 2007 and throughout the remainder of Covello’s career as a
       firefighter, Dr. Thomas Dennison, a psychiatrist, treated Covello for anxiety, depression,
       irritable bowel syndrome (IBS), gastroesophageal reflux disease (GERD), hoarding, stuttering,
       and obsessive compulsive disorder. Dr. Dennison treated Covello’s IBS, GERD, and stuttering
       conditions with medicine and also prescribed an antidepressant. Each of Covello’s treatment
       sessions with Dr. Dennison lasted 15 minutes, which would include any necessary
       modifications to his medicine. Covello would generally see Dr. Dennison anywhere from once
       a month to once every three months depending on his level of stress and anxiety.
¶7          During the first five years of treatment, Covello did not discuss any issues involving work
       with Dr. Dennison, and he did not express any work-related anxiety. In fact, during a treatment
       session in 2009, Covello mentioned that his fellow firefighters were his major support system.


                                                  -2-
       During these sessions, Covello instead talked about various personal issues, including his
       relationship with his son, his broken engagement, his mother’s death, as well as his hoarding
       tendencies, which grew worse over the years. Because of his numerous issues, Dr. Dennison
       had over the years recommended Covello see a counselor, but Covello failed to follow this
       advice.
¶8         Once under Dr. Dennison’s care and as early as 2007, Covello took intermittent time off
       under the Family and Medical Leave Act of 1993 (FMLA) (29 U.S.C. § 2601 et seq. (2000))
       due to his anxiety issues. In 2008, Covello took FMLA days on January 1, January 29,
       February 7, March 20, August 2, and December 27.
¶9         Over his 18-year career as a firefighter, Covello responded to numerous calls involving
       gruesome injuries, and some of the victims that he attempted to save died. Generally, Covello
       did not know the victims personally. But on November 1, 2008, Covello responded to an
       “officer down” call that came in at around 11 p.m. involving Officer Frank Russo of the
       Village’s police department. Because both Covello and Officer Russo worked for the Village,
       they got to know each other when they responded to the same calls, but they did not socialize
       outside of work. On November 1, when Covello arrived at the scene in the ambulance, he saw
       the other police officers standing around and not attempting to perform CPR on Officer Russo,
       which Covello found distressing. Covello was also upset that the fire department’s engine did
       not arrive at the scene at the same time the ambulance crew did to assist with the call. Covello
       learned that Officer Russo suffered a heart attack while pursuing a fleeing suspect. As the
       paramedic-in-charge, Covello performed CPR on Officer Russo, but treating him was difficult
       because Officer Russo was a very large man, weighing about 300 pounds. Covello transported
       Officer Russo in the ambulance to the hospital where he was later pronounced dead. Covello
       completed the rest of his shift that day.
¶ 10       Four years later on January 13, 2013, while responding to what Covello mistakenly
       believed was an emergency call early in the morning, he rushed to put his boots on and strained
       himself pulling up his partially zipped boot. Covello heard a pop in his abdomen and knew
       something was wrong, but he could still function. Covello saw a doctor within a few days, who
       diagnosed him with a hernia in the umbilical region that required surgery. Covello’s hernia was
       a preexisting condition that had bothered him off and on for many years, but that he had left
       untreated.
¶ 11       After receiving the hernia diagnosis, Covello called the deputy chief to inform him of his
       condition. Covello also informed the deputy chief of his other medical conditions (GERD,
       IBS, esophageal spasms) but did not mention any work-related anxiety. The Village placed
       Covello on medical leave as of February 1, 2013. Covello did not return to work in any
       capacity after aggravating his hernia on January 13, 2013. Covello’s doctors refused to
       perform hernia surgery until he completed an antibiotic treatment to clear up an infected skin
       condition and addressed his existing psychological issues. On May 3, 2013, the Village
       informed Covello that he had exhausted all 12 weeks of his available FMLA time and provided
       him with the following options: (1) resign due to his inability to return to work, (2) request a
       non-FMLA leave of absence, or (3) apply for a disability pension with the Pension Board. The
       Village also informed Covello that if he did not communicate his decision by May 29, 2013,
       the Village would assume he was resigning his position and his employment would be
       terminated. Because he had exhausted all of his paid leave by early April 2013, Covello
       stopped receiving a salary from the Village at that time.

                                                  -3-
¶ 12        By June 2013, Covello’s stuttering became more significant. A woman Covello dated
       briefly (from January 2013 to June 2013) noticed that his stuttering bothered him and she
       suggested to Covello that he should seek treatment from Dr. Donna Ripley, a clinical
       psychologist, who had treated her in the past. In June 2013, Covello began treatment with Dr.
       Ripley, who helped him work though his anxiety issues. Dr. Ripley diagnosed Covello with
       PTSD triggered by the incident involving Officer Russo.
¶ 13        Covello was eventually cleared for surgery and had his hernia repaired on October 30,
       2013. On October 25, 2013, days before Covello’s hernia surgery, he filed an application for
       line-of-duty disability pension benefits under the Firefighters’ Pension Fund of the Illinois
       Pension Code (40 ILCS 5/4-110 (West 2012)). He alternatively applied for nonduty disability
       pension benefits (40 ILCS 5/4-111 (West 2012)). On his disability application, Covello listed
       November 1, 2008, the date he responded to the call involving Officer Russo as his date of
       injury. Covello listed PTSD as the reason for his disability. The Village was allowed to
       intervene in the proceedings based on its status as Covello’s employer and a fiduciary charged
       with the proper expenditure of pension funds.
¶ 14        Under the Pension Code, a firefighter is entitled to line-of-duty disability pension benefits
       if, “as the result of sickness, accident or injury incurred in or resulting from the performance of
       an act of duty or from the cumulative effects of acts of duty,” the firefighter is found physically
       or mentally permanently disabled for service in the fire department. (Emphasis added.) 40
       ILCS 5/4-110 (West 2012). A line-of-duty disability pension entitles a firefighter
                “to a disability pension equal to the greater of (1) 65% of the monthly salary attached to
                the rank held by him or her in the fire department at the date he or she is removed from
                the municipality’s fire department payroll or (2) the retirement pension that the
                firefighter would be eligible to receive if he or she retired (but not including any
                automatic annual increase in that retirement pension).” 40 ILCS 5/4-110 (West 2012).
       A firefighter is considered “on duty” while on any assignment approved by the chief of the fire
       department and the assignment relates to the fire protection service of the municipality. 40
       ILCS 5/4-110 (West 2012).
¶ 15        A firefighter is entitled to nonduty disability pension benefits under the Pension Code if he
       or she is found to be physically or mentally permanently disabled “as a result of any cause
       other than an act of duty.” (Emphasis added.) 40 ILCS 5/4-111 (West 2012). A firefighter
       awarded a nonduty disability pension receives “50% of the monthly salary attached to the rank
       held by the firefighter in the fire service at the date he or she is removed from the
       municipality’s fire department payroll.” 40 ILCS 5/4-111 (West 2012).
¶ 16        In anticipation of a hearing on Covello’s disability application and as provided under the
       Pension Code (40 ILCS 5/4-112 (West 2012)), the Pension Board selected the following three
       doctors to evaluate Covello and make an independent determination of disability based on their
       expert psychiatric opinion: (1) Robert Reff, M.D.; (2) Richard P. Harris, M.D.; and (3) Steven
       Weine, M.D. The Pension Board also requested a forensic psychological evaluation by Eric
       Ostrov, J.D., Ph.D.; Dr. Ripley and Dr. Dennison, who had been treating Covello for various
       psychological issues, also provided their opinions regarding Covello’s disability. As discussed
       below, in their expert medical opinion, every treating and evaluating doctor concluded that
       Covello was permanently disabled and unable to perform the assigned duties of a firefighter.
       But there was disagreement among the doctors as to whether Covello suffered from PTSD due
       to an act of duty. Each doctor submitted a written report and elaborated on their opinions

                                                    -4-
       during their respective evidence depositions, which we summarize.

¶ 17                                          Dr. Ripley
¶ 18       Dr. Ripley began treating Covello in June 2013. From June 2013 to December 2013,
       Covello saw Dr. Ripley generally once to twice a week for an hour or two. Covello chose to see
       Dr. Ripley because she was a PTSD specialist. Covello told Dr. Ripley about reoccurring
       nightmares that he had about being on the scene of different calls. Dr. Ripley found that
       Covello suffered from avoidance tendencies and he initially had trouble talking about the
       incident involving Officer Russo. Dr. Ripley diagnosed Covello with PTSD. In reaching her
       PTSD diagnosis, Dr. Ripley did not administer any formal tests or assessments; rather, she
       based her opinion on her observations and what Covello told her during the treatment sessions.
       Dr. Ripley opined that Covello’s traumatic disorder and disability were caused by the call
       involving Officer Russo.

¶ 19                                          Dr. Dennison
¶ 20       Even though Dr. Dennison had been treating Covello since October 2007, it was not until
       June 2013 that Covello mentioned any issues involving his work duties or the workplace. In
       fact, Dr. Dennison only learned of the 2008 call involving Officer Russo in June 2013, after
       Covello reported post-traumatic type symptoms relating to that call. Dr. Dennison treated
       Covello for a variety of anxiety and depression issues, but he did not treat Covello for PTSD.
       Dr. Dennison noticed that Covello’s condition worsened when his hernia surgery was delayed.
       Because Covello lost his support system through his fellow firefighters, and he began
       obsessing over the Officer Russo call, Dr. Dennison noted that Covello’s time off following his
       hernia and his ongoing depression contributed to his PTSD-type symptoms. Dr. Dennison also
       noted that from May 2013 to October 2013, Covello’s stutter became more pronounced, he
       could not focus, he was an emotional wreck, and he could not concentrate. In Dr. Dennison’s
       opinion, the Officer Russo call was not necessarily a cause of Covello’s disability, but it
       aggravated his condition after he could no longer work while waiting for hernia surgery.

¶ 21                                            Dr. Ostrov
¶ 22       Dr. Ostrov, a clinical psychologist, evaluated Covello on February 17, 2014. Based on his
       evaluation, Dr. Ostrov diagnosed Covello with (1) hoarding disorder, (2) generalized anxiety
       disorder with panic attacks, (3) dysthymia, and (4) PTSD. Dr. Ostrov performed assessment
       tests on Covello, which demonstrated that he experienced symptoms of posttraumatic stress,
       somatization (which occurs when physical symptoms, i.e., pain or nausea, manifest from
       psychological issues), a high degree of anxiety, depression, traumatic intrusive experiences,
       and suicidal ideation. Dr. Ostrov opined that Covello’s work experiences may have
       contributed to his emotional difficulties but that his work experiences could not be the sole or
       primary reason for his health condition. Dr. Ostrov also opined that Covello’s medical records
       did not support a claim that the call involving Officer Russo was a prime cause of his current
       psychological problems.




                                                  -5-
¶ 23                                             Dr. Harris
¶ 24       Dr. Harris conducted a psychiatric evaluation of Covello on April 22, 2014. Dr. Harris did
       not believe that the call involving Officer Russo was the primary cause of Covello’s disability.
       Dr. Harris based his opinion on Covello’s lengthy history of mental health problems,
       consisting of anxiety, depression, hoarding, and interpersonal problems. Dr. Harris noted that
       Covello worked without issue for a number of years after the Officer Russo call, and there was
       no record that the call caused obvious problems in Covello’s functioning or thinking. Dr.
       Harris opined that Covello suffered from significant psychological problems, but he did not
       believe that the whole picture was consistent with PTSD as the cause. Dr. Harris also believed
       that Covello’s on-duty acts may have contributed to his emotional difficulties, but they were
       not the primary reason for his problems. Ultimately, Dr. Harris opined that Covello’s disability
       was nonduty.

¶ 25                                               Dr. Reff
¶ 26       Dr. Reff conducted a psychiatric evaluation of Covello on May 6, 2014. Dr. Reff believed
       Covello suffered from severe and debilitating major depression and panic disorder, which
       limited his ability to focus or attend to critical or time sensitive situations. Covello admitted to
       Dr. Reff that he had multiple non-work related issues that created anxiety for him. Covello also
       told Dr. Reff that he began seeing Dr. Dennison after the incident involving Officer Russo. Dr.
       Reff did not believe that Covello was suffering from PTSD. Regarding the impact of Officer
       Russo’s death on Covello, Dr. Reff stated that it was not possible to state with any reasonable
       degree of medical psychiatric certainty whether the call involving Officer Russo, or any
       specific event or events, actually caused his psychiatric conditions because Covello continued
       to work at his job for more than four years after Officer Russo’s death. Dr. Reff opined that
       Covello’s psychiatric conditions were more likely than not a consequence of a constellation of
       factors and their cumulative effect. Dr. Reff could not identify a specific incident at work as the
       primary cause of Covello’s disability but believed his work experiences were a causative factor
       and aggravated his underlying preexisting psychiatric conditions. With a reasonable degree of
       medical certainty, Dr. Reff opined that, considering all the issues Covello faced, Covello’s
       condition would have or could have occurred had he not been a firefighter.

¶ 27                                           Dr. Weine
¶ 28       Dr. Weine conducted a psychiatric evaluation of Covello on May 7, 2014. Covello denied
       receiving treatment for his mental health issues before the incident involving Officer Russo,
       although, in fact, Covello began seeing Dr. Dennison in 2007. Dr. Weine diagnosed Covello
       with (1) major depressive disorder (in partial remission), (2) partial PTSD, (3) generalized
       anxiety disorder, (4) compulsive disorder, and (5) stuttering. According to Dr. Weine, Covello
       had suffered from anxiety since at least 2006 and depression since at least 2010. Dr. Weine
       believed that Covello’s conditions were likely caused by the high stress and the cumulative
       trauma exposure of his work as a firefighter. In particular, Dr. Weine opined that general
       workplace stress and his exposure to traumatic events were a significant causative factor in the
       worsening of his conditions over time. Dr. Weine thought Dr. Ripley overemphasized PTSD
       and found Dr. Dennison’s opinion more persuasive that Covello exhibited posttraumatic stress
       symptoms but not the full criteria of PTSD.


                                                    -6-
¶ 29                              Proceedings Before the Pension Board
¶ 30        The Pension Board held Covello’s disability hearing on November 20, 2015, and January
       22, 2016. During the hearing, Covello recounted several on-duty calls involving motorcycle
       and automobile accidents that he found traumatic. In one accident, a woman in an automobile
       was crushed by a semi-truck, and he had to put her scalp back together. Covello blamed
       himself and felt responsible when a patient did not survive.
¶ 31        Regarding the Officer Russo call, Covello stated that the specifics of the call were a blur
       because it happened so long ago and he had tried to forget about it. According to Covello, it
       took him five years to talk about the anxiety he experienced from that incident, which he
       attributed to finally getting treatment to deal with his issues. But Covello indicated that he
       blamed himself about how he handled the call. He blamed himself for (1) not ensuring that the
       ambulance and engine left the firehouse together to respond to the call and (2) not having the
       police officers at the scene start CPR so he could get the cot and get Officer Russo in the
       ambulance instead of working on him on the ground. Covello developed a lot of anger from
       that incident, which manifested as animosity towards people. He was angry at himself, at his
       coworkers, and at the way everything happened during that call. Covello did not speak to his
       supervisors about any issues he had involving that incident, though he did talk to a fellow
       firefighter frequently expressing his work-related anxiety, and, in particular, anxiety relating to
       that call. Regardless of any anxiety he was experiencing, Covello stated that he always
       completed his work shifts, including the shift when he responded to the incident involving
       Officer Russo. Likewise, Covello did not take an extended period of time off after the Officer
       Russo call. In fact, Covello never took time off due to his experiences responding to a call.
¶ 32        During the hearing, Covello’s fellow firefighter, Nicholas Rieger, stated that he began
       working as a firefighter for the Village about two weeks after Covello and that they worked the
       same shift and on the same truck for about 10 years. Covello discussed the call involving
       Officer Russo often with Rieger during the month following the incident. After that incident,
       Rieger noticed that Covello became angry, frustrated, and more irritable when responding to
       calls.
¶ 33        Frederick Scholpp, deputy chief of the Village’s fire department, and William Spencer,
       deputy chief of operations for the Village’s fire department, both confirmed to the Pension
       Board that they were not aware of a situation where Covello was unable to complete a
       particular work shift or perform certain work duties. Both Scholpp and Spencer also stated that
       Covello never spoke to them about any friendship he had with Officer Russo nor did Covello
       talk to them about any thoughts, concerns, or problems that he had regarding Officer Russo’s
       death. In fact, Covello never mentioned to either Scholpp or Spencer that he was suffering
       from stress or anxiety because of any work-related call. Likewise, Covello never requested
       time off because of or following a call. And Covello continued to receive favorable annual
       performance evaluations from 2008 through 2012.
¶ 34        At the end of the hearing, the Pension Board deliberated in a brief executive session.
       Following the executive session, the Pension Board granted Covello a nonduty disability
       pension, with the salary and effective date to be determined and included in its final written
       decision. Regarding the effective date, the Pension Board noted that Covello tendered a check
       to pay for creditable service for the time period that he was on sick leave and not receiving a



                                                    -7-
       disability pension, which was through December 5, 2014.1 Covello’s lawyer initially argued to
       the Pension Board that an earlier effective date would entitle Covello to a lump sum payment
       for past due pension payments. But when Pension Board members explained that the
       December 2014 effective date would ultimately result in a higher pension benefit due to
       interim pay increases and after consulting with his client, Covello’s lawyer told the Pension
       Board that Covello preferred the pension’s effective date to be in December 2014.
¶ 35       On March 3, 2016, after the hearing, but before the Pension Board issued its written
       decision, Covello filed a motion to modify the disability pension’s effective date from
       December 5, 2014 (total creditable service date), to February 13, 2015, or, in the alternative,
       April 2, 2015, based on an e-mail from the Village indicating he could purchase creditable
       service through that date. Covello offered to purchase an additional 10 weeks of service credit
       to reach 20 years of service, which would make the pension’s effective date February 13, 2015.
       Covello’s pension would be fully vested with 20 years of service.
¶ 36       On April 20, 2016, the Pension Board issued its written decision and awarded Covello a
       nonduty disability pension of 50% of his salary and rank effective December 5, 2014, based on
       his total creditable service. The Pension Board explained that it did not find a link between
       Covello’s disability and an act of duty but did find that he was permanently disabled from
       service as a result of conditions that were not caused by any act of duty. In its written decision,
       the Pension Board did not expressly rule on Covello’s motion to modify the disability
       pension’s effective date.
¶ 37       On May 19, 2016, Covello filed a complaint for administrative review under the Illinois
       Administrative Review Law (735 ILCS 5/3-101 et seq. (West 2012)), requesting the circuit
       court to find that he was entitled to line-of-duty disability pension benefits and to grant his
       motion that was not expressly ruled on by the Pension Board to modify the pension’s effective
       date from December 5, 2014, to February 13, 2015. The circuit court affirmed the Pension
       Board’s finding that Covello was not entitled to a duty disability pension because he failed to
       demonstrate that an on-duty act contributed to his permanent disability. The circuit court also
       found that there was no basis in the law requiring the Pension Board to accept his offer to
       purchase an additional 10 weeks of creditable service to change the pension’s effective date to
       February 13, 2015. Covello now seeks review of the Pension Board’s denial of line-of-duty
       disability pension benefits and the effective date of his pension.

¶ 38                                          ANALYSIS
¶ 39       Under the Pension Code, the provisions of the Administrative Review Law (735 ILCS
       5/3-101 et seq. (West 2012)) govern judicial review of final administrative decisions of the
       Pension Board. 40 ILCS 5/4-139 (West 2012).
¶ 40       It is well-established that in administrative review cases, we review the administrative
       agency’s decision, not the determination of the circuit court. Exelon Corp. v. Department of
       Revenue, 234 Ill. 2d 266, 272 (2009); Shakari v. Department of Financial & Professional
       Regulation, 2018 IL App (1st) 170285, ¶ 36. The standard of review depends on whether the

           1
             Under the Pension Code, leaves of absence for illness and periods of disability for which a
       firefighter did not receive a disability pension count as creditable service. 40 ILCS 5/4-108(a) (West
       2012). The Village permitted Covello to purchase creditable service while he was on FMLA leave and
       still on the Village’s payroll, which was through December 5, 2014.

                                                     -8-
       question presented is one of fact, one of law, or a mixed question of law and fact. Beggs v.
       Board of Education of Murphysboro Community Unit School District No. 186, 2016 IL
       120236, ¶ 50. Regardless of the applicable standard of review, the plaintiff bears the burden to
       demonstrate error in the agency’s determination. Carrillo v. Park Ridge Firefighters’ Pension
       Fund, 2014 IL App (1st) 130656, ¶ 21.
¶ 41        The parties disagree on the standard of review applicable to the Pension Board’s decision
       denying Covello line-of-duty disability pension benefits. Covello advocates for a clearly
       erroneous standard, arguing that the issue decided by the Pension Board involved a mixed
       question of law and fact. The Pension Board and Village contend that the more deferential
       manifest weight of the evidence standard is the proper standard because the Pension Board’s
       decision involved only a question of fact.
¶ 42        Here, the relevant question is whether an act of duty caused or contributed to Covello’s
       disability, which has been routinely found to be a question of fact subject to the manifest
       weight of the evidence standard of review. Wade v. City of North Chicago Police Pension
       Board, 226 Ill. 2d 485, 504-05 (2007); Marconi v. Chicago Heights Police Pension Board, 225
       Ill. 2d 497, 534 (2006); Carrillo, 2014 IL App (1st) 130656, ¶ 22; Scepurek v. Board of
       Trustees of the Northbrook Firefighters’ Pension Fund, 2014 IL App (1st) 131066, ¶ 24; Rose
       v. Board of Trustees of the Mount Prospect Police Pension Fund, 2011 IL App (1st) 102157,
       ¶ 94; Village of Oak Park v. Village of Oak Park Firefighters Pension Board, 362 Ill. App. 3d
       357, 371 (2005). Applying the manifest weight of the evidence standard, we will not disturb
       the Pension Board’s factual findings unless the opposite conclusion is clearly evident. People
       v. Peterson, 2017 IL 120331, ¶ 39. More specifically, if the record contains evidence
       supporting the Pension Board’s factual conclusions, the Pension Board’s conclusions must be
       affirmed, even if an opposite conclusion is reasonable or we might have reached a different
       conclusion. Marconi, 225 Ill. 2d at 534; Abrahamson v. Illinois Department of Professional
       Regulation, 153 Ill. 2d 76, 88 (1992); Carrillo, 2014 IL App (1st) 130656, ¶ 21. In
       administrative review cases, it is not our function to reweigh the evidence or make an
       independent determination of the facts. Abrahamson, 153 Ill. 2d at 88.
¶ 43        To be entitled to a line-of-duty disability pension, Covello carried the burden of proving
       that (1) he is a firefighter; (2) he incurred a sickness, accident, or injury; (3) such sickness,
       accident, or injury was incurred in or resulted from the performance of an act of duty or
       cumulative effects of acts of duty; (4) he is mentally or physically disabled; and (5) his
       disability requires that he be placed on disability pension. 40 ILCS 5/4-110 (West 2012);
       Thigpen v. Retirement Board of Firemen’s Annuity & Benefit Fund, 317 Ill. App. 3d 1010,
       1017 (2000). The only element at issue here is causation, which required Covello to establish a
       causal connection between his disability and an act of duty. Wade, 226 Ill. 2d at 505. Covello
       was not required to prove that a duty-related accident or illness was the primary or originating
       cause of his disability; rather, he only needed to prove that a duty-related accident or illness
       aggravated, contributed, or exacerbated his disability. Carrillo, 2014 IL App (1st) 130656,
       ¶ 32; Rose, 2011 IL App (1st) 102157, ¶ 92; Village of Oak Park, 362 Ill. App. 3d at 371. And
       a line-of-duty disability pension may be awarded when a firefighter establishes that an act of
       duty aggravated a preexisting condition. Wade, 226 Ill. 2d at 505; Scepurek, 2014 IL App (1st)
       131066, ¶ 27; Thigpen, 317 Ill. App. 3d at 1020.
¶ 44        Covello claims that the Pension Board erred because it based its decision on whether an act
       of duty was the sole or primary cause of his disability and not whether an act of duty was a

                                                   -9-
       contributing factor to his disability. Contrary to Covello’s claim, the Pension Board applied the
       correct standard when it concluded that there was no link between his asserted act of duty
       (responding to the call involving Officer Russo) and his disability. And the record amply
       supports the Pension Board’s factual finding that an act of duty was not a causative factor
       contributing to Covello’s permanent disability. Moreover, the Pension Board correctly
       evaluated Covello’s eligibility for line-of-duty disability pension benefits based on the
       November 1, 2008, date of injury and his asserted disability (PTSD) that Covello specified on
       his application.
¶ 45       Although every doctor who treated or examined Covello agreed that he was disabled and
       could not return to his firefighting duties, the doctors disagreed as to whether he suffered from
       PTSD due to an act of duty. Covello’s line-of-duty claim finds the most support in the opinion
       of Dr. Ripley, who diagnosed him with PTSD and opined that Covello’s traumatic disorder and
       disability were caused by the call involving Officer Russo. At first glance, Covello’s claim also
       finds support in Dr. Dennison’s opinion that the line-of-duty incident was not necessarily a
       cause of his disability but aggravated his condition while he was waiting for his hernia surgery
       nearly five years after the fact. But Dr. Dennison explained that he observed a decline in
       Covello’s condition while on medical leave waiting for his hernia surgery that was partly
       caused from the loss of Covello’s support system that he had through his fellow firefighters
       and he was eager to return to work, which the delay in surgery prevented him from doing.
       Because Covello did not have his support system that he found at work, he began obsessing
       about the Officer Russo call and his psychological issues deepened. This explanation for
       Covello’s decline, which the Pension Board was entitled to credit, demonstrates that his
       preexisting conditions of anxiety and depression were aggravated by nonduty stressors (the
       loss of his firefighter support system) and not by the line-of-duty incident that happened more
       than four years earlier.
¶ 46       In direct contrast to Dr. Ripley’s opinion, Dr. Ostrov opined that Covello’s medical records
       did not support his claim that the work-related incident in 2008 was the cause of his
       psychological problems. Likewise, Dr. Reff and Dr. Harris did not believe Covello suffered
       from PTSD, and they similarly conceded that Covello’s disability was not likely caused by the
       2008 incident. Moreover, Dr. Weine believed that Dr. Ripley overemphasized PTSD,
       observing that although Covello had some symptoms of posttraumatic stress, he did not meet
       the full criteria of PTSD, and an exact triggering event for his symptoms could not be
       identified.
¶ 47       Along with the multiple medical opinions, the Pension Board was also entitled to consider
       the facts surrounding the call involving Officer Russo and Covello’s actions following that
       call. Although Covello and Officer Russo were friendly with each other before the incident,
       there is no evidence in the record that their relationship extended beyond on-the-job
       communications. The record also establishes that after responding to the call, Covello
       (1) completed the rest of his shift, (2) worked his next assigned shift, (3) did not immediately
       take time off, (4) did not report any anxiety or other issues associated with that call to his
       supervisors, (5) continued to perform his job at an acceptable level after that call, (6) was never
       relieved of his duties during a shift, and (7) did not seek any work based counseling. Although
       Covello spoke to a fellow firefighter about the incident several times during the following
       month—expressing anger about the way it was handled—he did not speak again about it in the
       ensuing years, all the while receiving positive performance evaluations. Moreover, Dr.


                                                   - 10 -
       Dennison had been treating Covello since 2007, and Covello had spoken to him about the
       many non-work related causes of his depression and anxiety. It is significant that Dr. Dennison
       only learned about the 2008 call involving Officer Russo from Covello years later in 2013,
       after the Village advised Covello that he would need to apply for a disability pension due to his
       prolonged absence from work or risk losing his job. So while witnessing a fellow public
       servant’s death could be a troubling experience, the circumstances surrounding this incident
       did not appear to have a profound effect on Covello.
¶ 48       The record demonstrates that Covello had a history of anxiety, depression, and physical
       problems dating back to at least 2007, and he actively sought treatment for those
       conditions,—all related to non-work issues—before the 2008 incident. A firefighter’s
       preexisting condition does not preclude a finding of line-of-duty disability pension benefits,
       but the firefighter still bears the burden of establishing that an on-duty act contributed to or
       aggravated his condition. Wade, 226 Ill. 2d at 505; Scepurek, 2014 IL App (1st) 131066, ¶ 27;
       Thigpen, 317 Ill. App. 3d at 1020. The Pension Board’s finding that Covello did not meet his
       burden of establishing a causal connection between his preexisting conditions and a specific
       act of duty was supported by the record and not against the manifest weight of the evidence. In
       reaching our finding that the Pension Board’s decision was not against the manifest weight of
       the evidence, we are reminded of the well-established principle that we may not reweigh the
       evidence, make credibility determinations, or substitute our judgment for that of the Pension
       Board. City of Belvidere v. Illinois State Labor Relations Board, 181 Ill. 2d 191, 204 (1998);
       Village of Oak Park, 362 Ill. App. 3d at 372. And we must affirm the Pension Board’s decision
       when there is competent evidence in the record supporting the decision. Marconi, 225 Ill. 2d at
       534. The opinions of the independent evaluating doctors coupled with Covello’s actions
       following Officer Russo’s death, which demonstrated no impact on either his physical or
       mental well-being, collectively support the Pension Board’s decision awarding a nonduty
       disability pension. Moreover, the Pension Board was entitled to consider Covello’s misleading
       statements to certain evaluators that he sought treatment with Dr. Dennison only after the
       incident involving Officer Russo.
¶ 49       Although Covello during the hearing recounted various calls that were indisputably
       traumatic, he identified the incident involving Officer Russo as the cause of his PTSD on his
       disability application. Importantly, Covello did not identify any other incidents on his
       application, either individually or cumulatively, as contributing to his PTSD. Even if we were
       to consider the numerous traumatic calls that Covello undoubtedly responded to throughout his
       career, there is no evidence that they triggered PTSD or aggravated Covello’s preexisting
       mental health issues. Specifically, Covello (1) never mentioned any anxiety or stress triggered
       by an on-duty call to either his supervisors or Dr. Dennison, (2) always completed his shifts,
       (3) never missed a shift following a call, and (4) continued to receive favorable performance
       evaluations. Further, once Covello sought psychological counseling from Dr. Ripley, the only
       triggering incident she focused on was the one involving Officer Russo. Consequently, nothing
       in the record demonstrates that the Pension Board should have found in Covello’s favor by
       awarding a line-of-duty disability pension. See Cinkus v. Village of Stickney Municipal
       Officers Electoral Board, 228 Ill. 2d 200, 210 (2008) (we will disturb an administrative
       agency’s factual findings only when the opposite conclusion is clearly evident).
¶ 50       It is beyond argument that firefighters and other first responders are repeatedly exposed to
       stressful and gruesome events. But it is not enough to qualify for a duty disability pension to


                                                  - 11 -
       point to the stress inherent in the job. And the evidence relating to the only specific incident
       identified by Covello is such that the Pension Board could properly conclude that Covello had
       not sustained his burden to show a causal relationship between that incident and his disability.
¶ 51       Covello also claims that the Pension Board abused its discretion in refusing to allow him to
       purchase additional service credits or modify the effective date of his disability benefits to
       February 13, 2015, at the earliest. Covello wanted to purchase an additional 10 weeks of
       service credits outright to increase his service credit to 20 years to fully vest in his pension.
       Covello assumes that his petition requesting to purchase additional service credit was denied
       because the Pension Board’s final written order awarding nonduty pension disability benefits
       reflected an effective date of December 5, 2014, and not his posthearing requested date of
       February 13, 2015. Covello claims that the Open Meetings Act (5 ILCS 120/2(c)(4) (West
       2012)) required the Pension Board to issue a written decision explaining its determination of
       the disability pension’s effective date that was reached during a closed session. The Open
       Meetings Act permits closed meetings to consider evidence or testimony presented in an open
       hearing provided that a written decision setting forth the reasoning for its decision is made
       available to the public. 5 ILCS 120/2(c)(4) (West 2012).
¶ 52       Covello asserts that the proper course of action would be for us to remand the cause,
       directing the Pension Board to enter a formal determination on his petition to modify his
       pension’s effective date. But Covello’s requested course of action demonstrates that he has
       forfeited review of this issue. Covello acknowledges that the Pension Board implicitly denied
       his motion when it deemed December 5, 2014, as the pension’s effective date, but asserts that
       the Pension Board was required to expressly adjudicate his motion. Given that Covello did not
       seek an express ruling from the Pension Board on his motion or raise at the administrative level
       the arguments he raises on appeal, his arguments are forfeited. Cinkus, 228 Ill. 2d at 212;
       Keeling v. Board of Trustees of the Forest Park Police Pension Fund, 2017 IL App (1st)
       170804, ¶ 45. Furthermore, Covello cites no authority—and we have located
       none—supporting his entitlement to purchase additional creditable service so as to fully vest
       his pension. Absent relevant authority, the Pension Board could not have abused its discretion
       in refusing to award him such relief.

¶ 53                                          CONCLUSION
¶ 54       Because Covello failed to demonstrate a causal connection between any act of duty,
       individually or collectively, and his permanent disability, we cannot find the Pension Board’s
       decision denying line-of-duty disability pension benefits and awarding nonduty disability
       pension benefits was against the manifest weight of the evidence. Covello forfeited review of
       his claim that the Pension Board should have expressly ruled on his motion to extend the
       effective date of his disability pension by not raising this issue before the Pension Board.

¶ 55      Affirmed.




                                                  - 12 -